DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a Final Office Action in response to application 16/723,536 entitled "DECENTRALIZED CUSTOMER-CONTROLLED CREDIT VERIFICATION" filed on December 20, 2019 with claims 1-17  pending.
Status of Claims
Claims 1, 5, and 11 have been amended and are hereby entered.
Claims 18-20 are cancelled.
Claims 1-17 are pending and have been examined.

Response to Amendment
The amendment filed February 15, 2022 has been entered. Claims 1-17 remain pending in the application.  Applicant’s  amendments to the Specification, Drawings, and/or Claims have been noted in response to the Non-Final Office Action mailed November 16, 2021.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 21, 2021,  is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Intended Use
Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.”  The examiner would like to note that the claims are replete with intended use, however, to provide compact prosecution, the examiner has provided the mapping  and rejections.  
Claim 1: “for a claim regarding a consumer's creditworthiness”
Claim 3: “for the consumer.”
Claim 11: “for the new consumer”, “for use on demand by the consumer”
Claim 18: “for providing a verified zero-knowledge proof”, “for proof of information”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see 2019 Revised Patent Subject Matter Eligibility Guidance for additional information at: https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf 
Claims 1-17 are directed to a system, method/process, machine, or composition of matter, which are/is one of the statutory categories of invention. (Step 1: YES).
The claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites: 
“providing a verification of a consumer's creditworthiness ….” 
 “receiving a request for a verification of the consumer's creditworthiness….”
These limitations clearly relate to managing transactions/interactions between consumer/buyer and/or lender.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to provide a verification of a consumer's creditworthiness   recites a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
 “digital wallet”, “digital credential”: merely applying financial technology to the abstract idea.
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Applicant’s Specification reads, “[0033] the methods and processes of the present invention have proven to be particularly useful in association with a system comprising a general purpose computer...including embedded systems with general purpose processing units...[0035] which may be a general-purpose... or any of a variety of consumer electronic devices. For example, computer device 10 may be a personal computer, a notebook or laptop computer, a netbook, a personal digital assistant (“PDA”) or other hand-held device, a smart phone, a tablet computer”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 3: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 4: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 5: 
“digital wallet”: merely applying financial technology to the abstract idea.
Claim 6: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 7: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 8: 
“zero-knowledge proof”: merely applying cryptographic technology to the abstract idea.
Claim 9: 
“zero-knowledge proof”: merely applying cryptographic technology to the abstract idea.
Claim 10: 
“zero-knowledge proof”: merely applying cryptographic technology to the abstract idea.
 are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For example, the Applicant’s Specification reads, “[0033] the methods and processes of the present invention have proven to be particularly useful in association with a system comprising a general purpose computer...including embedded systems with general purpose processing units...[0035] which may be a general-purpose... or any of a variety of consumer electronic devices. For example, computer device 10 may be a personal computer, a notebook or laptop computer, a netbook, a personal digital assistant (“PDA”) or other hand-held device, a smart phone, a tablet computer”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 11 recites: 
“providing a verification of a consumer's creditworthiness ….” 
 “receiving… a login request from a new consumer….”
“creating a consumer reporting agency (CRA) credential…”
“registering a new identifier on a trust network…”
“obtaining permission from the new consumer…”
“delivering the claim regarding the consumer's creditworthiness…”
These limitations clearly relate to managing transactions/interactions between consumer/buyer and/or lender.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to provide a verification of a consumer's creditworthiness   recites a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
 “digital wallet”, “digital credential”, “public-private key pair”: merely applying financial technology and security to the abstract idea.
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Applicant’s Specification reads, “[0033] the methods and processes of the present invention have proven to be particularly useful in association with a system comprising a general purpose computer...including embedded systems with general purpose processing units...[0035] which may be a general-purpose... or any of a variety of consumer electronic devices. For example, computer device 10 may be a personal computer, a notebook or laptop computer, a netbook, a personal digital assistant (“PDA”) or other hand-held device, a smart phone, a tablet computer”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 11 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 12: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 13: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 14: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 15: 
“zero-knowledge proof”: merely applying cryptographic technology to the abstract idea.
Claim 16: 
“zero-knowledge proof”: merely applying cryptographic technology to the abstract idea.
Claim 17: 
“zero-knowledge proof”: merely applying cryptographic technology to the abstract idea.
 are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For example, the Applicant’s Specification reads, “[0033] the methods and processes of the present invention have proven to be particularly useful in association with a system comprising a general purpose computer...including embedded systems with general purpose processing units...[0035] which may be a general-purpose... or any of a variety of consumer electronic devices. For example, computer device 10 may be a personal computer, a notebook or laptop computer, a netbook, a personal digital assistant (“PDA”) or other hand-held device, a smart phone, a tablet computer”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using  computer hardware and/or software amounts to no more than mere instructions to apply the exception using a generic computer component.  For example, the Applicant’s Specification reads, “[0033] the methods and processes of the present invention have proven to be particularly useful in association with a system comprising a general purpose computer...including embedded systems with general purpose processing units...[0035] which may be a general-purpose... or any of a variety of consumer electronic devices. For example, computer device 10 may be a personal computer, a notebook or laptop computer, a netbook, a personal digital assistant (“PDA”) or other hand-held device, a smart phone, a tablet computer”    Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).     Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, Claims 1-17 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 
Claim Rejections - 35 USC § 103
The amended claims facilitated application of additional prior art.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-7are rejected under 35 U.S.C. 103 as being unpatentable over Diriye ("DATABASE TRANSACTION COMPLIANCE", U.S. Publication Number: 20200118131 A1)in view of Serrano (“LOAN PROCESSING SERVICE UTILIZING A DISTRIBUTED LEDGER DIGITAL ASSET AS COLLATERAL”, U.S. Publication Number: 20180075421 A1)
Regarding Claim 1, 





Diriye teaches,
  A decentralized method for providing a verification of a consumer's creditworthiness 
(Diriye [0026] A decentralized database is a distributed storage system which includes multiple nodes that communicate with each other. 
Diriye [0038]  determining or predicting risk or concern level
Diriye [0047]  A degree of risk ...related to the transaction and other contextual factors such as....the transacting parties (i.e. if they have a track record of unethical or unfair transactions, etc.), types of transactions, ... credit scores, or financial histories of the transaction parties, etc.)
receiving an issued verifiable digital credential signed by a credential issuer acting as a trust anchor for a claim regarding a consumer's creditworthiness contained in the verifiable digital credential; storing the verifiable digital credential
(Diriye [0063]  may include various layers of blockchain data, services (e.g., cryptographic trust services… etc.), …. provide access to auditors …. Cryptographic trust services 218 may be used to verify transactions  
Diriye [0068] The endorsing peer 281 may verify the client signature
Diriye [0075] verify their credentials on the traditional data source
Diriye [0039]  storing risk scores and dimensions of the transactions)
receiving a request for a verification of the consumer's creditworthiness from a lender; and providing the verifiable digital credential, including the claim regarding the consumer's creditworthiness, to the lender using the digital wallet.
(Diriye [0006]  The request includes the smart contract identifier and the one or more parameters. The asset includes one of a trade item or a service to be performed. 
Diriye [0078] compared to rules contained within the identified smart contract, and a risk score is calculated. 
Diriye [0094] three unique parties, the borrower, the lender, and a third party
Diriye  [0079]  If the calculated risk score is less than the predetermined threshold, the risk assessment node/peer 430 provides an endorsed transaction notification 437 to the asset provider node or peer 
Diriye [0027]  “smart contracts” or “chaincodes.” In some cases, specialized chaincodes may exist for management functions and parameters which are referred to as system chaincode. Smart contracts are trusted distributed applications which leverage tamper-proof properties of the blockchain database and an underlying agreement between nodes which is referred to as an endorsement or endorsement policy)
  Diriye does not teach  creating a digital wallet operating on a consumer computing device that includes a processor and non-transient memory store; within the digital wallet; wherein the verifiable digital credential comprises one or more claims that the credential issuer asserts are true about an identity of the consumer;
Serrano teaches,
creating a digital wallet operating on a consumer computing device that includes a processor and non-transient memory store; within the digital wallet;
(Serrano [0041]  may include issuance of a BTC wallet
Serrano [0022] Bitcoin wallet software on his or her mobile telephone
Serrano  [0045]  a non-transitory computer-readable medium.
Serrano  [0017]  a processor component 12 that may be similar to processor 112, a memory component 13 that may be similar to memory component
Serrano [0021]  stored in a user's “digital wallet,”)
  wherein the verifiable digital credential comprises one or more claims that the credential issuer asserts are true about an identity of the consumer;
(Serrano [0040]  such as identity proving documents (e.g., passport, driver's license, etc.), address proving documents (e.g., utility bill, etc.), and/or the like. 
Serrano [0038] characteristics of ...customer client (e.g., tax identification number, social security number, bank account information, date of birth, full name, unique customer client identifier with the LPSP, etc.), any suitable data)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the loan risk assessment system of Diriye to incorporate the   digital asset collateral teachings of Serrano   “for a loan processing service utilizing a distributed ledger digital asset as collateral.” (Serrano [0004]).        The modification would have been obvious, because it is merely applying a known technique (i.e. digital asset collateral) to a known concept (i.e. loan risk assessment) ready for improvement to yield predictable result (i.e. “deposit of a distributed ledger digital asset (e.g., bitcoin (e.g., BTC)) and/or of a fiat money asset as a guarantee for the credit line being requested” Serrano [0041])
Regarding Claim 2, 
  Diriye and Serrano teach the decentralized  verification of Claim 1 as described earlier.
Diriye teaches,
   further comprising a step of generating a consent receipt recording how information disclosed by the creditor will be used.
(Diriye [Claim 2]  the conditions comprising one or more of a...a context)
Regarding Claim 3, 
  Diriye and Serrano teach the decentralized  verification of Claim 1 as described earlier.
Diriye does not teach further comprising a step of creating a consumer identification to serve as a decentralized identifier for the consumer.
Serrano teaches,
   further comprising a step of creating a consumer identification to serve as a decentralized identifier for the consumer.
(Serrano [0038] unique customer client identifier with the LPSP)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the loan risk assessment system of Diriye to incorporate the   digital asset collateral teachings of Serrano   “for a loan processing service utilizing a distributed ledger digital asset as collateral.” (Serrano [0004]).        The modification would have been obvious, because it is merely applying a known technique (i.e. digital asset collateral) to a known concept (i.e. loan risk assessment) ready for improvement to yield predictable result (i.e. “deposit of a distributed ledger digital asset (e.g., bitcoin (e.g., BTC)) and/or of a fiat money asset as a guarantee for the credit line being requested” Serrano [0041])
Regarding Claim 5, 
  Diriye and Serrano teach the decentralized  verification of Claim 3 as described earlier.
Diriye does not teach wherein creating a consumer identification is performed by the centralized credit bureau, and wherein the consumer identification is transmitted to the digital wallet.
Serrano teaches,
wherein the consumer identification is transmitted to the digital wallet.
(Serrano [0038] unique customer client identifier with the LPSP... LPS subsystem 10 may be operative to transmit 
Serrano [0040]  such as identity proving documents (e.g., passport, driver's license, etc.), address proving documents (e.g., utility bill, etc.), and/or the like. 
Serrano [0038] characteristics of ...customer client (e.g., tax identification number, social security number, bank account information, date of birth, full name, unique customer client identifier with the LPSP, etc.), any suitable data
Serrano [0021]  stored in a user's “digital wallet,”)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the loan risk assessment system of Diriye to incorporate the   digital asset collateral teachings of Serrano   “for a loan processing service utilizing a distributed ledger digital asset as collateral.” (Serrano [0004]).        The modification would have been obvious, because it is merely applying a known technique (i.e. digital asset collateral) to a known concept (i.e. loan risk assessment) ready for improvement to yield predictable result (i.e. “deposit of a distributed ledger digital asset (e.g., bitcoin (e.g., BTC)) and/or of a fiat money asset as a guarantee for the credit line being requested” Serrano [0041])
Regarding Claim 6, 
  Diriye and Serrano teach the decentralized  verification of Claim 1 as described earlier.
Diriye teaches,
wherein the claim regarding the consumer's creditworthiness comprises a verified credit score.
(Diriye [Claim 13] d a financial score or financial history associated with one or more of the parties.
Diriye [0035] enable a trusted and verified data point for the transaction, transaction history, and compliance of stakeholders.)
Regarding Claim 7, 
  Diriye and Serrano teach the decentralized  verification of Claim 1 as described earlier.
Diriye teaches,
wherein the claim regarding the consumer's creditworthiness comprises a verification that the consumer's credit score exceeds a minimum value.
(Diriye [0079] If the calculated risk score is greater than a predetermined threshold)

Claims 8-17    are rejected under 35 U.S.C. 103 as being unpatentable over Diriye  and Serrano  in view of Nawaz (“METHOD AND SYSTEM FOR OBTAINING OFFERS FROM SELLERS USING PRIVACY-PRESERVING VERIFIABLE STATEMENTS”, U.S. Publication Number: 20140337239 A1)
Regarding Claim 8, 


  Diriye and Serrano teach the decentralized  verification of Claim 1 as described earlier.
Diriye teaches,
that the consumer's credit score exceeds a minimum value.
(Diriye [0079] If the calculated risk score is greater than a predetermined threshold)
Diriye does not teach wherein the claim regarding the consumer's creditworthiness comprises a zero-knowledge proof
Nawaz teaches,
wherein the claim regarding the consumer's creditworthiness comprises a zero-knowledge proof
(Nawaz [0021] Whenever the consumer needs to prove qualification... consumer will engage in a zero-knowledge proof with the seller server 44 using the credential. A zero-knowledge proof is an interactive proof system between two parties, a prover (i.e., consumer) and a verifier)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the loan risk assessment system of Diriye to incorporate the   privacy-preserving personal information teachings of Nawaz that “preserve the privacy of personal information of consumers.” (Nawaz [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. privacy-preserving personal information) to a known concept (i.e. loan risk assessment) ready for improvement to yield predictable result (i.e. “criteria prospective consumers must satisfy to qualify for such services or benefits. A consumer can make a statement that shows that he or she satisfies the criteria. The requesting party is able to verify the correctness of the statement without being able to learn any additional information about the value of the attributes contained in the statement, other than the information directly implied by the statement” Nawaz [Abstract])
Regarding Claim 9, 
Diriye and Serrano teach the decentralized  verification of Claim 1 as described earlier.
Diriye does not teach wherein the claim regarding the consumer's creditworthiness comprises a zero-knowledge proof that the consumer has a bank balance in excess of a minimum value.
Nawaz teaches,
  wherein the claim regarding the consumer's creditworthiness comprises a zero-knowledge proof that the consumer has a bank balance in excess of a minimum value.
(Nawaz [0021] Whenever the consumer needs to prove qualification... consumer will engage in a zero-knowledge proof with the seller server 44 using the credential. A zero-knowledge proof is an interactive proof system between two parties, a prover (i.e., consumer) and a verifier 
Nawaz [0002] prospective consumer meeting certain criteria established by the seller. Such criteria could include, for example, a minimum income or bank account balance)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the loan risk assessment system of Diriye to incorporate the   privacy-preserving personal information teachings of Nawaz that “preserve the privacy of personal information of consumers.” (Nawaz [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. privacy-preserving personal information) to a known concept (i.e. loan risk assessment) ready for improvement to yield predictable result (i.e. “criteria prospective consumers must satisfy to qualify for such services or benefits. A consumer can make a statement that shows that he or she satisfies the criteria. The requesting party is able to verify the correctness of the statement without being able to learn any additional information about the value of the attributes contained in the statement, other than the information directly implied by the statement” Nawaz [Abstract])
Regarding Claim 10, 
Diriye and Serrano teach the decentralized  verification of Claim 1 as described earlier.
Diriye does not teach wherein the claim regarding the consumer's creditworthiness comprises a zero-knowledge proof that the consumer has an income in excess of a minimum value.
Nawaz teaches,
wherein the claim regarding the consumer's creditworthiness comprises a zero-knowledge proof that the consumer has an income in excess of a minimum value.
(Nawaz [0021] Whenever the consumer needs to prove qualification... consumer will engage in a zero-knowledge proof with the seller server 44 using the credential. A zero-knowledge proof is an interactive proof system between two parties, a prover (i.e., consumer) and a verifier 
Nawaz [0002] prospective consumer meeting certain criteria established by the seller. Such criteria could include, for example, a minimum income or bank account balance)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the loan risk assessment system of Diriye to incorporate the   privacy-preserving personal information teachings of Nawaz that “preserve the privacy of personal information of consumers.” (Nawaz [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. privacy-preserving personal information) to a known concept (i.e. loan risk assessment) ready for improvement to yield predictable result (i.e. “criteria prospective consumers must satisfy to qualify for such services or benefits. A consumer can make a statement that shows that he or she satisfies the criteria. The requesting party is able to verify the correctness of the statement without being able to learn any additional information about the value of the attributes contained in the statement, other than the information directly implied by the statement” Nawaz [Abstract])
Regarding Claim 11, 
Diriye  teaches,
receiving, at a centralized (consumer reporting agency) CRA computer that is connected to a global network and that includes a processor,
(Diriye [0002] A centralized database stores and maintains data in one single database (e.g., database server) at one location.... Information stored on a centralized database is typically accessible from multiple different points.
Serrano [0038] LPS subsystem 10 (e.g., alone or in conjunction with the customer client and/or any merchant client of any associated customer/merchant transaction and/or any third party subsystem (e.g., a credit check service provider)))
wherein a CRA is a trust hub or trust anchor, and the CRA computer is operably connected to the CRA; 
(Serrano [0041] any suitable third party credit scoring and/or identity verification entity, such as Lenddo, may be used by LDS subsystem...may include identity verification...may include performing a customer due diligence to verify the identity, run sanction checking, and/or validate the origin of the deposited funds)
creating a   credential for the new consumer … for a relationship between the CRA and the new consumer;
(Diriye [0027]  “smart contracts” or “chaincodes.” In some cases, specialized chaincodes may exist for management functions and parameters which are referred to as system chaincode. Smart contracts are trusted distributed applications which leverage tamper-proof properties of the blockchain database and an underlying agreement between nodes which is referred to as an endorsement or endorsement policy.... A typical endorsement policy allows chaincode to specify endorsers for a transaction in the form of a set of peer nodes that are necessary for endorsement.
Diriye  [0112] such as a public key and certificate
Diriye [0042] contracts are based on ... financing request of an individual or a retail or business customer)
obtaining permission from the new consumer to share one or more claims sufficient to satisfy a lender request for a verification of the new consumer's creditworthiness;
(Diriye  [0074]  a permissioned blockchain network 300... managing user roles and permissions.....such as enrolling the regulator system 310 as an “auditor” and the blockchain user 302 as a “client”. 
Diriye [0079] If the calculated risk score is greater than a predetermined threshold)
issuing and digitally signing a verifiable digital credential containing a claim regarding the consumer's creditworthiness;  
(Diriye [0027]  “smart contracts” or “chaincodes.” In some cases, specialized chaincodes may exist for management functions and parameters which are referred to as system chaincode. Smart contracts are trusted distributed applications which leverage tamper-proof properties of the blockchain database and an underlying agreement between nodes which is referred to as an endorsement or endorsement policy.... A typical endorsement policy allows chaincode to specify endorsers for a transaction in the form of a set of peer nodes that are necessary for endorsement.
Diriye [0093]  confirm that the party proffering the token has the right to sign the contract
Diriye [0068]  endorsing peer 281 may verify the client signature and execute a chaincode function to initiate the transaction.
Diriye [0079] If the calculated risk score is greater than a predetermined threshold)
wherein the verifiable digital credential comprises one or more claims that the CRA asserts are true about an identity of the consumer; 
(Serrano [0040]  such as identity proving documents (e.g., passport, driver's license, etc.), address proving documents (e.g., utility bill, etc.), and/or the like. 
Serrano [0038] characteristics of ...customer client (e.g., tax identification number, social security number, bank account information, date of birth, full name, unique customer client identifier with the LPSP, etc.), any suitable data 
Serrano [0038] LPS subsystem 10 (e.g., alone or in conjunction with the customer client and/or any merchant client of any associated customer/merchant transaction and/or any third party subsystem (e.g., a credit check service provider)))
delivering the verifiable digital credential to the digital wallet over the network connection such that the verifiable digital credential is available in the consumer's digital wallet for use on demand by the consumer.
(Diriye [0039]  storing risk scores and dimensions of the transactions
Serrano [0040]  such as identity proving documents (e.g., passport, driver's license, etc.), address proving documents (e.g., utility bill, etc.), and/or the like. 
Serrano [0038] characteristics of ...customer client (e.g., tax identification number, social security number, bank account information, date of birth, full name, unique customer client identifier with the LPSP, etc.), any suitable data
Diriye [0093] identifies their digital wallet)
Diriye does not teach a login request from a new consumer; creating a digital wallet for the new consumer using the processor; delivering the digital wallet to the consumer over a network connection; comprising a public-private key pair for a relationship; registering a new identifier on a trust network for the new consumer;
Serrano teaches,
creating a digital wallet for the new consumer using the processor;
(Serrano [0041]  may include issuance of a BTC wallet
Serrano  [0021] “digital wallet,” which may be a feature of the open-source software but also can be provided as a service by virtual currency wallet services and exchangers. 
Serrano [0022] Bitcoin wallet software on his or her mobile telephone
Serrano [0015] include a processor component 112, a memory component)
delivering the digital wallet to the consumer over a network connection;
(Serrano [0041]  may include issuance of a BTC wallet
Serrano  [0021] “digital wallet,” which may be a feature of the open-source software but also can be provided as a service by virtual currency wallet services and exchangers. 
Serrano [0022] Bitcoin wallet software on his or her mobile telephone)
registering a new identifier on a trust network for the new consumer;
(Serrano [0038] unique customer client identifier with the LPSP)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the loan risk assessment system of Diriye to incorporate the   digital asset collateral teachings of Serrano   “for a loan processing service utilizing a distributed ledger digital asset as collateral.” (Serrano [0004]).        The modification would have been obvious, because it is merely applying a known technique (i.e. digital asset collateral) to a known concept (i.e. loan risk assessment) ready for improvement to yield predictable result (i.e. “deposit of a distributed ledger digital asset (e.g., bitcoin (e.g., BTC)) and/or of a fiat money asset as a guarantee for the credit line being requested” Serrano [0041])
Serrano does not teach a login request from a new consumer; comprising a public-private key pair for a relationship
Nawaz teaches,
a login request from a new consumer;
(Nawaz [0005]  consumer wishes for the trusted third party to use to create a credential.
Nawaz  [0012] obtain new customers)
 comprising a public-private key pair for a relationship
(Nawaz [0015] A public key predicate encryption scheme ...the secret/private key can access the encrypted information...A user uses the Setup algorithm to generate a master secret key and a corresponding public key and publishes the public key.
Nawaz [0020] the credential can typically be performed in an interactive process between the server 12 and consumer device)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the loan risk assessment system of Diriye to incorporate the   privacy-preserving personal information teachings of Nawaz that “preserve the privacy of personal information of consumers.” (Nawaz [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. privacy-preserving personal information) to a known concept (i.e. loan risk assessment) ready for improvement to yield predictable result (i.e. “criteria prospective consumers must satisfy to qualify for such services or benefits. A consumer can make a statement that shows that he or she satisfies the criteria. The requesting party is able to verify the correctness of the statement without being able to learn any additional information about the value of the attributes contained in the statement, other than the information directly implied by the statement” Nawaz [Abstract])
Regarding Claim 12, 
  Diriye and Serrano teach the decentralized  verification of Claim 11 as described earlier.
Diriye  teaches,
  receiving permission from the new consumer over the global network
(Diriye  [0074]  a permissioned blockchain network 300... managing user roles and permissions.....such as enrolling the regulator system 310 as an “auditor” and the blockchain user 302 as a “client”.)
Diriye  does not teach to obtain information from a financial institution at which the new consumer has a financial account; and using the permission from the new consumer to access the financial institution and obtain information regarding the new consumer's financial account.
Nawaz teaches,
to obtain information from a financial institution at which the new consumer has a financial account; and using the permission from the new consumer to access the financial institution and obtain information regarding the new consumer's financial account.
(Nawaz [0012]  a utility company, bank, or any other entity that has information about a consumer. The information about a consumer may include, without limitation, certain demographic and/or financial information about a consumer, such as, for example, utility bills, bank account statements, other information relating to income, credit history)
  It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the loan risk assessment system of Diriye to incorporate the   privacy-preserving personal information teachings of Nawaz that “preserve the privacy of personal information of consumers.” (Nawaz [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. privacy-preserving personal information) to a known concept (i.e. loan risk assessment) ready for improvement to yield predictable result (i.e. “criteria prospective consumers must satisfy to qualify for such services or benefits. A consumer can make a statement that shows that he or she satisfies the criteria. The requesting party is able to verify the correctness of the statement without being able to learn any additional information about the value of the attributes contained in the statement, other than the information directly implied by the statement” Nawaz [Abstract])
Regarding Claim 13, 
  Diriye and Serrano teach the decentralized  verification of Claim 11 as described earlier.
Diriye  teaches,
to generate the claim regarding the consumer's creditworthiness,
(Diriye [0038]  determining or predicting risk or concern level
Diriye [0047]  A degree of risk ...related to the transaction and other contextual factors such as....the transacting parties (i.e. if they have a track record of unethical or unfair transactions, etc.), types of transactions, ... credit scores, or financial histories of the transaction parties, etc.)
Diriye  does not teach further comprising using the information regarding the new consumer's financial account; wherein the claim regarding the consumer's creditworthiness comprises a claim regarding income of the consumer.
Nawaz teaches,
further comprising using the information regarding the new consumer's financial account; 
(Nawaz [0012]  a utility company, bank, or any other entity that has information about a consumer. The information about a consumer may include, without limitation, certain demographic and/or financial information about a consumer, such as, for example, utility bills, bank account statements, other information relating to income, credit history)
wherein the claim regarding the consumer's creditworthiness comprises a claim regarding income of the consumer.
(Nawaz [0002] Such criteria could include, for example, a minimum income or bank account balance,)
  It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the loan risk assessment system of Diriye to incorporate the   privacy-preserving personal information teachings of Nawaz that “preserve the privacy of personal information of consumers.” (Nawaz [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. privacy-preserving personal information) to a known concept (i.e. loan risk assessment) ready for improvement to yield predictable result (i.e. “criteria prospective consumers must satisfy to qualify for such services or benefits. A consumer can make a statement that shows that he or she satisfies the criteria. The requesting party is able to verify the correctness of the statement without being able to learn any additional information about the value of the attributes contained in the statement, other than the information directly implied by the statement” Nawaz [Abstract])
Claim 14 is rejected on the same basis as Claim 9.
Claim 15 is rejected on the same basis as Claim 8.
Claim 16 is rejected on the same basis as Claim 10.
Claim 17 is rejected on the same basis as Claim 9.



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Diriye  and Serrano  in view of Chatterjee (“UTILIZING PAYMENT TOKENS TO TRACK REWARDS”, U.S. Publication Number: 20180276654 A1)
Regarding Claim 4, 





  Diriye and Serrano teach the decentralized  verification of Claim 3 as described earlier.
Diriye does not teach wherein creating a consumer identification is performed by the digital wallet.
Chatterjee teaches,
wherein creating a consumer identification is performed by the digital wallet.
(Chatterjee [0040] generate a unique RID and associate the user identification information with the RID within a record in the digital wallet database)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the loan risk assessment system of Diriye to incorporate the   identifier teachings of Chatterjee for  “a first rewards ID (RID).” (Chatterjee [0011])…. “tracking …. tokenized transactions originating in a digital wallet by utilizing an identifier” (Chatterjee [0001])        The modification would have been obvious, because it is merely applying a known technique (i.e. identifier) to a known concept (i.e. loan risk assessment) ready for improvement to yield predictable result (i.e. “determining that the first PRI is associated with a record within …. database” Chatterjee [0011])
Response to Remarks
Applicant's arguments filed on February 15, 2022 have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   
Response Remarks on Claim Rejections - 35 USC § 112
Applicant's  amendments and remarks rectify the previous rejections under 35 USC § 112. 
The rejection under 35 USC § 112 is lifted.
Response Remarks on Claim Rejections - 35 USC § 101
The Applicant states:
“Applicant respectfully submits independent claims 1 and 11 are not directed to an abstract idea. … Here, the relevant technology is zero-knowledge proof data verification, and more particularly to decentralized customer- controlled credit verification….operations that provide a clear technical benefit in zero-knowledge proof data verification, and more particularly to decentralized customer-controlled credit verification. ….,  the claimed invention addresses the inefficiencies or technical problems created by non-compliant financial institution data processing systems and methods…. See, Cosmokey Solutions GMBH & Co. v. Duo Security LLC… claims are analogous to those in DDR Holdings, LLC v. Hotels.com "

Examiner responds:





“Zero-knowledge proof data verification” and “credit verification” are both abstract ideas that can be performed without a computer. A bartender  may no longer require identification from a frequent tavern customer and no credit card may be required because the person always pays his/her tab.
Applicant's   limitations clearly relate to managing transactions/interactions between consumer/buyer and/or lender.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to provide a verification of a consumer's creditworthiness   recites a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
The proposed invention solves a financial concern relating to creditworthiness. However, it does not constitute a technological innovation.
The focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. "Merely requiring the selection and manipulation of information—to provide a ‘humanly comprehensible’ amount of information useful for users by itself does not transform the otherwise-abstract processes of information collection and analysis."
The claims’ invocation of computers, networks, and displays does not transform the claimed subject matter into patent-eligible applications. The claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed information collection, analysis, and display functions on a set of generic computer components and display devices.
 Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, synthesizing, sending, and presenting the desired information.  See MPEP 2106.05(d) well-understood, routine, and conventional. 
 The entirety of the Applicant’s invention is “Mere data gathering” and “Selecting a particular data source or type of data to be manipulated”, see MPEP 2106.05(g)    Insignificant Extra-Solution Activity
Regarding Cosmokey Solutions and DDR Holdings, each patent application presents its own unique fact pattern and must be examined on its own merit. The patentability of the applicant’s instant application cannot be directly or indirectly compared to any other granted patent.
Therefore, the rejection under  35 USC § 101 remains.
Response Remarks on Claim Rejections - 35 USC § 103
Applicant's  amendments required the application of no new/additional prior art. 
The Applicant states:
“Diriye does not describe receiving an issued verifiable digital credential signed by a credential issuer acting as a trust anchor for a claim regarding a consumer's creditworthiness contained in the verifiable digital credential, wherein the verifiable digital credential comprises one or more claims that the credential issuer asserts are true about an identity of the consumer, as claimed in claim 1.”
Examiner responds:
While Diriye does not teach the aforementioned limitation, Serrano does:
Serrano [0040]  such as identity proving documents (e.g., passport, driver's license, etc.), address proving documents (e.g., utility bill, etc.), and/or the like. 
Serrano [0038] characteristics of ...customer client (e.g., tax identification number, social security number, bank account information, date of birth, full name, unique customer client identifier with the LPSP, etc.), any suitable data
Serrano [0038] LPS subsystem 10 (e.g., alone or in conjunction with … any third party subsystem (e.g., a credit check service provider))

The Applicant states:
“Office incorrectly asserts that Diriye describes or suggests "receiving an issued verifiable digital credential signed by a credential issuer acting as a trust anchor for a claim regarding a consumer's creditworthiness contained in the verifiable digital credential [and] storing the verifiable digital credential.".”
Examiner responds:
 Examiner has provided an updated citation:
Diriye [0063]  may include various layers of blockchain data, services (e.g., cryptographic trust services, … etc.), …. provide access to auditors …. Cryptographic trust services 218 may be used to verify transactions  
Diriye [0068] The endorsing peer 281 may verify the client signature
Diriye [0075] verify their credentials on the traditional data source
Diriye [0039]  storing risk scores and dimensions of the transactions
Therefore, the rejection under  35 USC § 103 remains.



Prior Art Cited But Not Applied






























The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wang (“METHOD AND DEVICE FOR THE RESOURCE TRANSFER AND TRANSFER OF FUNDS”, US Publication Number: 20200184557 A1) proposes a block chaining-based resource transfer method, comprising: when a resource transfer condition is satisfied, the determination of the first amount of the first resource transfer; … the block chain to verify the transaction request, and then executing transaction request… resource to be transferred is transferred to the resource, and the execution result is written into block chain. So as to capable of protecting privacy information of resource transfer in resource transferring process.
Mohassel  (“METHOD, SYSTEM, AND COMPUTER PROGRAM PRODUCT FOR DETERMINING SOLVENCY OF A DIGITAL ASSET EXCHANGE”, US Publication Number:  20200219099 A1) proposes   determining reimbursement capability of digital asset exchange system. a plurality of blockchain address a plurality of users the method comprising an identifier corresponding to the digital asset exchange system, generating the first commitment digital asset number corresponding to the plurality of block chain address; and determining the digital asset exchange system is a payment capability for at least one processor based on the zero knowledge algorithm.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 10am to 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.E./Examiner, Art Unit 3697
/HAO FU/Primary Examiner, Art Unit 3697